— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Pincus, J.), imposed December 20, 1990.
Ordered that the appeal is dismissed.
The record indicates that, as a part of the plea agreement, the defendant made a voluntary, knowing, and intelligent waiver of his right to appeal the conviction and sentence (see, People v Seaberg, 74 NY2d 1). Moreover, were we to have reached the merits, we would have held, contrary to the defendant’s argument, that the imposition of consecutive sentences under the circumstances of this case was not illegal (see, People v Day, 73 NY2d 208; People v McGee, 49 NY2d 48; People v Russell, 161 AD2d 293). Mangano, P. J., Harwood, Balletta, O’Brien and Santucci, JJ., concur.